DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/22 has been entered.
Claim Objections
Claim 10 is objected to because of the following informalities:  
1, 4, 3, 6-dianhydro-D-gluciol should be amended to 1, 4:3, 6-dianhydro-D-glucitol (as spelled in US20050222362, claim 5). 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mentink et al (6811604).

This composition can consist:
in a crystallised isosorbide powder of very high purity (purity=99%). 
A crystallised isosorbide powder as taught by Mentink is the same composition as the isosorbide degassing agent comprising 100 weight percent isosorbide as claimed in claim 1 and therefore it would be expected that the crystallised isosorbide powder as taught by Mentink can be a degassing agent for paints and coatings wherein the crystallised isosorbide powder as taught by Mentink reduces incidences of pinholing and/or orange peel during cure of the paint or coating as claimed in claim 1. 
Regarding claim 2, a crystallised isosorbide powder as taught by Mentink is the same composition as the isosorbide degassing agent comprising 100 weight percent isosorbide as claimed in claim 1 and therefore it would be expected that the crystallised isosorbide powder as taught by Mentink can be a degassing agent for paints and coatings wherein the crystallised isosorbide powder as taught by Mentink reduces incidences of pinholing and/or orange peel during cure of the paint or powder coating as claimed in claim 2.

Regarding claim 3,  a crystallised isosorbide powder as taught by Mentink is the same composition as the isosorbide degassing agent comprising 100 weight percent isosorbide as claimed in claim 1 and therefore it would be expected that the crystallised isosorbide powder as taught by Mentink can be a degassing agent for paints and . 

Allowable Subject Matter
Claims 4-10 are allowed.
Although Mentink teaches crystallised isosorbide powder, Mentink does not teach a composition comprising 15 to 35 weight percent and 60 to 80 percent vegetable oil and or wax as claimed in claims 7 and 10 and further does not teach a composition comprising 28.5 weight percent 1, 4, 3, 6, dianhydro-D-gluciol and 68.5 weight percent castor oil and/ or wax as claimed in claim 10. 

Response to Arguments
Applicant’s arguments, filed 11/9/21, with respect to the rejection of claims 1-10 under Si and Yoo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mentink.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20030055142 teaches the product (a) of this invention is a sorbitan ester.
The sorbitan esters include sorbitan fatty acid esters wherein the fatty acid component of the ester comprises a carboxylic acid of 10 to 100 carbon atoms, and in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/24/2021